DETAILED ACTION
                                                     Response to Amendment
1 	This office action is in response to applicant’s communication filed on 06/24/2022 in response to PTO Office Action mailed 03/24/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 5, 10, 13, 16, 18-21 are amended.  Claims 4, 12 and 17 are canceled.  As a result, claims 1-3, 5-11, 13-16 and 18-21 are pending in this office action.
Response to Arguments
3.	Applicant's arguments with respect to 35 USC 103 have been fully considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 6, 9-11, 15, 16 and 21 are rejected under 35 U.S.C. 103 as unpatentable by Zeng et al. (US 2019/0108282 A1),hereinafter Zeng and in view of Campell et al. (US 2014/0188862 A1), hereinafter Campell.

	Referring to claims 1, 10 and 16, Zeng discloses a computer-implemented method comprising: generating an abstract query representation from a probabilistic context-free grammar (PCFG) (See para. [0051], para. [0068], para. [0081], the system generates social-graph elements representing identified portions of a text query or an input query which received from a first user, the social-graph elements creates a structured query corresponds to one of the social-graph elements, the system generates strings generated by a grammar  model, such that it is rendered in a natural-language syntax with references to relevant elements correspond to the user’s input query, note in para. [0060], the grammar model is a context-free grammar model);
selecting a sample record from a database using the abstract query representation (See para. [0044], para. [0048], para. [0051], para. [0064] and para. [0072]], the system finds a matching template or record in an index of grammar templates which stored as Whitelist in a social-graph database using the query command string “photo <Haixun>);
generating a tagged user query from the abstract query representation and the sample record (See para. [0048] and para. [0051], para. [0072], the system also generates a query containing the matching social-graph elements using the records including matched nodes, edges or templates in the social-graph database, for example, after tagging the received query, the system finds a matching template “photos of <user>” in an index of grammar templates for the received query “photos of Haixun”, another example, the system receives an input query “friends in San Francisco”, the system identifies “San Francisco” as a city in California, linking “San Francisco” in the query with tagged “San Francisco” which represents a concept node 204 in the social graph database, the system finds “friends in <city>” in the index of grammar templates and generates a query [intersect [friends [me], live_in [San Francisco]]] corresponding to the received query “friends in San Francisco” which also corresponding to a matched template “friends in [city]”, thus, the system generates a tagged query “ [intersect [friends [me], live_in [San Francisco]]] using the linked or tagged “San Francisco” query command string and the matched social-graph elements obtained from the social-graph database) and generating one or more structured query language (SQL) statements from the tagged user query and one or more SQL templates (See para. [0064], para. [0081]-para. [0084], the system encodes one or more embeddings after matching social-graph elements using the matched nodes, edges or templates to generate a language query by a translator neural network, the query comprises one or more query tokens represented one or more output term embeddings [e.g.  the tagged “[intersect [friends [me], live_in [San Francisco]]] , note in para. [0083], the system generates a query which can be in any language that has corresponding term embeddings available, also note in para. [0064], para. [0065], the grammar query or the structured query can be translated into a query command [e.g. SQL-query expression], the grammar query also matches one of the grammar templates [e.g. “friends in [city]” template, note in para. [0008], the system’s translator neural network constructs identical query commands for a plurality of paraphrased search queries that are represented by similar term embeddings).
Zeng does not explicitly disclose the probabilistic context free grammar (PCPG) having a set of rules to which probabilities are assigned, wherein generating the abstract query representation includes performing a top-down expansion of a semantic structure of the PCFG by traversing the PCFG and sampling non-terminals based on the assigned probabilities.
Campbell discloses the probabilistic context free grammar (PCPG) having a set of rules to which probabilities are assigned (see para. [0062] and para. [0077], a set of production rules are applied to the context-free grammar, the context-free grammar is a grammar in which the left-hand side of each production rule consists of only a single non-terminal symbol) , wherein generating the abstract query representation includes performing a top-down expansion of a semantic structure of the PCFG by traversing the PCFG and sampling non-terminals based on the assigned probabilities (See para. [0066] , para. [0067], [0077] and Figures 5A and 5B, generating query tokens by traversing the grammar forest to identify an intersecting query token for each terminal token in a semantic tree [e.g. top down hierarchical structure], labeling each matching terminal token in the grammar tree in the semantic tree and expanding all tokens labels in the grammar forest, note in para. [0077], individual scores or probabilities are associated with the query tokens used in the selected grammar, the scores or probabilities are used to identify intersecting tokens when traversing the paths in the semantic tree).

Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the semantic structure of the Zeng system to perform a top-down expansion of a semantic structure by traversing the system and sampling based on probabilities, as taught by Campbell. Skilled artisan would have been motivated to find the lowest-cost multi-path in the grammar forest that lends to an intersect token, and the intersect token corresponding to this lowest-cost multi-path maybe preferentially selected over other intersect tokens (See Campbell, para. [0067]).  In addition, both references (Zeng and Campbell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as generating structure queries based on at least one query token or abstract query representation. This close relation between both references highly suggests an expectation of success.

As to claim 2, Zeng discloses applying the tagged user query to a natural language search system, including a named entity recognition (NER) model, to train the NER model (See para. [0008], Zeng’s system comprises a translator neural network which is trained with training data comprising a plurality of a natural language query and a corresponding query command pairs [e.g. labeled/named query elements or entities], the system applies the labeled/named query pairs to a given natural language model constructed by a context free grammar model , the plurality of query pairs [e.g., labeled/ named query elements or entities] are generated from context-free grammar rules, where the context-free grammar rules are production rules that describe all possible strings in a formal language, where the formal language comprises a set of strings of symbols and a set of rules that are specific to the language. translator neural network constructs identical query commands for a plurality of paraphrased The Zeng’s search queries that are represented by similar term embeddings [e.g. tagged/labeled queries represented term embeddings] , also note in para.[0056] and Figure 3 using a machine learning model [e.g. a neural network] to train using a sequence of training data).
As to claims 3 and 11, Zeng discloses generating the abstract query representation by repeated symbol expansion (See para. [0007], para. [0076] and para. [0077] and Figure 7, generating query command pairs using a set of strings of symbols and a set of rules that are specific to a formal language, for example the strings of symbols for “photos of me” would be all possible strings of symbols until “end of sentence” symbol, the system generates a set of grammar queries including "my photos," "my friends photos," "my girlfriends photos," "my daughter photos," and "<user> photos" from a context-free grammar rules as follow:  -> [person] photos [person] -> my [person] -> my friends [person] -> my girlfriends [person] -> my daughter [person] -> <user> , in the context-free grammar rules above, the grammar generates a query "[person] photos", where [person] is a non-terminal token that can be replaced by any of various terminal tokens including `my,` `my friends,` `my girlfriends,`. `my daughter, ` and one or more non-terminal tokens including <user>, where <user> is an entity with a unique identifier in the online social network).  against the one or more SQL templates (See para. [0064], para. [0081]-para. [0084], the system encodes one or more embeddings after matching social-graph elements using the matched nodes, edges or templates to generate a language query by a translator neural network, the query comprises one or more query tokens represented one or more output term embeddings [e.g.  the tagged “[intersect [friends [me], live_in [San Francisco]]] , note in para. [0083], the system generates a query which can be in any language that has corresponding term embeddings available, also note in para. [0064], para. [0065], the grammar query or the structured query can be translated into a query command [e.g. SQL-query expression], the grammar query also matches one of the grammar templates [e.g. “friends in [city]” template, note in para. [0008], the system’s translator neural network constructs identical query commands for a plurality of paraphrased search queries that are represented by similar term embeddings).
As to claim 6, Zeng disclose selecting the sample record from a target table of the database (See para. [0068] and Figure 6, the system using an entity linking process to select entities from the social graph information, text corpus from third-party sources, a mention table of the online social network or any combination thereof).
As to claims 9, 15 and 21, Zeng discloses generating the one or more SQL statements by pattern matching the tagged user query against the one or more SQL templates (See para. [0064], para. [0081]-para. [0084], the system encodes one or more embeddings after matching social-graph elements using the matched nodes, edges or templates to generate a language query by a translator neural network, the query comprises one or more query tokens represented one or more output term embeddings [e.g.  the tagged “[intersect [friends [me], live_in [San Francisco]]] , note in para. [0083], the system generates a query which can be in any language that has corresponding term embeddings available, also note in para. [0064], para. [0065], the grammar query or the structured query can be translated into a query command [e.g. SQL-query expression], the grammar query also matches one of the grammar templates [e.g. “friends in [city]” template, note in para. [0008], the system’s translator neural network constructs identical query commands for a plurality of paraphrased search queries that are represented by similar term embeddings). 

5.	Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2019/0108281 A1) ) in view of Campell US 2014/0188862 A1) and further in view of Mathias et al. (US 2017/0278514 A1), hereinafter Mattias.
As to claims 5, 13 and 18, Zeng discloses generate plausible abstract queries (See para. [0051], para. [0081], the system generates a structured query [e.g. an abstract query representation] representing identified portions of a text query or an input query which received from a first user, the structured query or the abstract query representation is generated by a grammar model, such that it is rendered in a natural-language syntax with references to relevant elements correspond to the user’s input query, note in para. [0060], the grammar model is a context-free grammar model) and does not explicitly disclose apply a bean search process.
Mathias discloses applying a beam search process (See para. [0099], applying a beam search over the possible paths through the intent hierarchy tree to generate features include all n-grams up to length three). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the Zeng system to apply a beam search process, as taught by Mathias. Skilled artisan would have been motivated to classify a user intent and determine text’s precise meaning efficiently (See Mathias, para. [0022]).  In addition, both references (Zeng and Mathias) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as Fine-grained natural language analysis. This close relation between both references highly suggests an expectation of success.
6.	Claims 7, 8, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2019/0108282 A1) in view of Campell US 2014/0188862 A1) and further in view of Gollapudi. (US 2017/0075877 A1), hereinafter Gollapudi.
As to claims 7, 14 and 19, Zeng discloses generating the tagged user query but does not explicitly disclose generating the tagged user query by replacing tokens of the with one or more values from the sample record. 
Gollapudi discloses generating the tagged user query but does not explicitly disclose generating the tagged user query by replacing tokens of the with one or more values from the sample record (See para. [0025], generate a reformulated query from a receive query by replacing tokens or terms of the query with attribute value pairs that have determined to be modifiers for the category associated with the received query, for example, a query related to category of shoes, the free token “fashion” maybe replace with the attribute values [BRAND:GUCCI]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the tagged user query of the Zeng system by replacing tokens of the with one or more values from the sample record, as taught by Gollapudi. Skilled artisan would have been motivated to enable effective query analysis and ranking since users often have issues expressing their information need using keywords (See Gollapudi, para. [0001]-para. [0003]).  In addition, both references (Zeng and Gollapudi teach features that are directed to analogous art and they are directed to the same field of endeavor, such as reformulating or improving received queries using query command pairs or value pairs. This close relation between both references highly suggests an expectation of success.
As to claims 8 and 20, Gollapudi discloses performing a lookup operation for every token of the abstract query representation against the sample record to find one or more values for each token and assembling the one or more values as the tagged user query (See para. [0025] and para. [0027], the system performs browsing search history data for free tokens and replacing tokens or terms of the query with attribute value pairs that have determined to be modifiers for the category associated with the received query, for example, a query related to category of shoes, the free token “fashion” maybe replace with the attribute values [BRAND:GuCCI]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the tagged user query of the Zeng system by replacing tokens of the with one or more values from the sample record, as taught by Gollapudi. Skilled artisan would have been motivated to enable effective query analysis and ranking since users often have issues expressing their information need using keywords (See Gollapudi, para. [0001]-para. [0003]).  In addition, both references (Zeng and Gollapudi teach features that are directed to analogous art and they are directed to the same field of endeavor, such as reformulating or improving received queries using query command pairs or value pairs. This close relation between both references highly suggests an expectation of success.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/Primary Examiner, Art Unit 2153